On a careful examination of this case^ and of the law upon which it is founded, it does not appear to the court that any of the provisions of the law extend to the erection of a mill in a town. But, if the court should be mistaken in their construction of the act of assembly respecting mills, still, it is manifest, from an inspection of the record, that the law has not been pursued, inasmuch as the record does not show that the property in the bed of the branch was in the commonwealth, or in the applicant, without which the county court ought not to have given leave to erect the mill. Independent of these objections to the proceedings, it appears by the inquisition of the jury that the value of the acre of land against which the applicant proposed to abut his dam was not taken into consideration conformably to the requisition of the writ under which the jury was summoned, and should have acted. Nor was the said acre of land proposed for the abutment of the applicant’s mill-dam located and circumscribed by certain metes and bounds as the law and the authority under which the jury acted indispensably required.
For the errors above stated, it is the opinion of the court, that the judgment of the county court be reversed with costs, which is ordered to the said court.